Citation Nr: 0636761	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-29 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left eye disability 
claimed as residuals of photorefractive keratectomy (PRK) and 
giant capillary conjunctivitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1982 to August 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran appeared at a hearing before the undersigned in 
San Antonio, Texas, in May 2006.


FINDINGS OF FACT

1.  The veteran underwent a bilateral PRK during service in 
February 2002.  

2.  Service medical records dated subsequent to February 2002 
show that the veteran experienced complaints of double vision 
of his left eye.

3.  Post service medical records show that while he continues 
to experience double vision as the result of the PRK surgery. 

4.  The veteran does not have any residual disability as a 
result of the giant capillary conjunctivitis for which he was 
treated during service.  


CONCLUSION OF LAW

Diplopia of the left eye was incurred due to active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.306(b)(1), 4.84a (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist 
the veteran has been met in this case.  Furthermore, given 
the favorable nature of this decision, any failures in the 
duty to notify or duty to assist are harmless error, as it 
has failed to result in any prejudice to the veteran. 

The veteran contends that he has developed a disability of 
the left eye as a result of active service.  He notes that he 
underwent PRK, also known as laser eye surgery, a few months 
prior to his discharge from active service.  Although the 
result of this surgery was improved visual acuity for both 
eyes, the veteran states that he has experienced haziness and 
double vision of the left eye.  His symptoms have improved 
somewhat since active service, but he continues to have 
double vision in his left eye on a daily basis which greatly 
interferes with his occupation as a dental technician.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  However, service 
connection for a congenital disease may be awarded if the 
disability is aggravated during active service, and for 
familial disorders first manifested in active service.  
VAOPGCPREC 82-90.

In addition, the usual effects of medical and surgical 
treatment in service having the effect of ameliorating 
diseases or other conditions incurred before enlistment, 
including postoperative scars, absent or poorly functional 
parts or organs will not be considered service connected 
unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. §3.306(b)(1).  

The service medical records show that on examination for 
entry into service in July 1981 the veteran's vision was 
20/600 in each eye, correctable to 20/25.  The veteran 
underwent bilateral PRK in February 2002.  There were no 
reports of double vision or diplopia prior to this surgery.  
Follow up records show that the veteran had a normal recovery 
for the right eye, but that he experienced double vision of 
the left eye.  He continued to be followed for these 
complaints for the remainder of his period of active duty.  

The veteran submitted his claim for service connection in May 
2002, which was several months prior to his retirement.  
Consequently, he was afforded a VA QTC examination of his 
eyes in June 2002 while he was still on active duty.  The 
examiner noted the history of PRK surgery in February 2002.  
The veteran was said to have had a very good result in his 
right eye, but the left eye had residual refractive error.  
Therefore, he had monocular double vision.  He had been told 
that this would improve over time.  

On examination, the veteran's visual acuity without 
correction was 20/20 in the right eye and 20/60 in the left 
eye, which pinholed to 20/20.  His extraocular motility was 
full.  The pupils were equally round and reactive to light, 
and there was no afferent papillary defect.  The anterior 
segment examination revealed papillary hypertrophy to the 
conjunctiva of each eye.  The corneas were clear, and there 
was no haze.  There were trace nuclear sclerotic cataracts in 
each eye.  Fundoscopic examination was unremarkable, and 
Goldman visual field testing was normal.  The final diagnoses 
were residual refractive error, left eye following PRK, and 
bilateral cataracts.  

The veteran received ongoing treatment for his left eye at 
Lakeland Air force Base following his retirement.  Records 
dated September 2002 to June 2003 show that he continued to 
complain of double vision in his left eye, which would 
fluctuate.  The veteran reported some improvement in 
September 2002 and December 2002.  However, he continued to 
experience double vision in June 2003.  

A June 2004 statement from the veteran's clinical optometrist 
at Lakeland Air force Base contains an updated history of the 
veteran's complaints.  The veteran had undergone PRK at his 
facility in February 2001 (apparently a reference to the 
February 2002 surgery).  The final post-operative evaluation 
had been conducted in June 2003, which was about 16 months 
after the operation.  The veteran's remaining symptoms still 
included fluctuating vision, with a specific complaint of 
double vision, or ghostedness and glare in the left eye.  

Uncorrected vision was 20/20 in the right eye and 20/25 in 
the left eye.  There was little or no haze evident on the 
cornea, and the retina was unremarkable.  A wavefront 
analysis of the eye suggested significant higher order 
aberrations of the coma and trefoil varieties, and it was 
possible that additional laser treatment may result in some 
improvements.  In the meantime, the veteran had been offered 
glasses, but these were of little use due to the diurnal 
fluctions in vision.  In summary, the examiner noted that 
while the veteran experienced some residual blur at distance, 
the technology to produce an enhancement was not yet 
available.

Private medical records dated October 2004 show that the 
veteran sought a second opinion regarding his eyes.  The 
right eye was noted to be "great," but the left eye had not 
healed well, and the veteran was experiencing double and 
triple vision, which fluctuated all the time.  

The veteran underwent an additional VA optometry examination 
in June 2005.  The claims folder was available for review.  
The veteran complained of fluctuating vision in the left eye.  
He stated that he saw three complete images out of the left 
eye, especially when looking at a stoplight.  The veteran 
said that this vision was so disruptive that he was unable to 
continue his profession as a dental lab technician.  The 
veteran also stated that his eyes became tired after 30 
minutes.  

Under the section of the report form for diplopia fields, the 
examiner marked that testing was not indicated, and that 
diplopia was not present.  Elsewhere in the examination 
report it was noted that the veteran had monocular diplopia.

Following the examination, the diagnoses included status post 
PRK surgery bilaterally, with probable residual third order 
or higher level of aberration causing distortion and blur.  
Contributing factors included unstable tear film and 
meibomain gland dysfunction.  This was said to be visually 
significant.  

An August 2005 report of contact shows that a representative 
of the RO spoke with the examiner who had conducted the June 
2005 VA examination.  The examiner indicated that the veteran 
had undergone PRK to correct his myopia.  The examiner, 
according to the RO employee, clarified that the aberration 
that caused distortion or blur was the haze or halo effect, 
which was a usual residual of this surgery.  The examiner 
said that the veteran did not have any disability other than 
the myopia, and that the surgery did not cause any 
aggravation of the refractive error.  The veteran had 
consented to the surgery and the halo effect.  The veteran's 
conjunctivitis in service had been the result of wearing 
contact lenses.  

The June 2005 examiner provided a follow up statement in 
September 2005.  He noted that PRK was an elective surgery to 
reduce or eliminate the need for spectacles for refractive 
error.  There was no evidence that the veteran had any 
corneal disease, and no evidence of postoperative corneal 
degeneration.  The examiner stated that residual haze, even 
though corrected vision may be 20/20, is a known risk factor 
of PRK surgery.  The veteran was correctable to 20/20 in both 
eyes and showed no obvious vision related disability during 
the examination.  

Private treatment records from November 2005 show that the 
veteran continued to report blurred vision for both near and 
distant vision.  His vision continued to fluctuate and he had 
trouble with depth perception. 

January 2006 records from Lakeland Air force Base show that 
the veteran continued to complain of double vision and 
fluctuation in his vision.  

Initially, the Board notes that the issue has been 
characterized by the RO to include giant capillary 
conjunctivitis.  However, neither the veteran's recent 
contentions nor his May 2006 testimony are concerned with 
conjunctivitis.  More importantly, there is no post service 
medical evidence to show that the veteran has any residual 
disability due to the conjunctivitis for which he was treated 
in service.  Therefore, as there is no evidence of a current 
disability resulting from the conjunctivitis, the Board finds 
that there is no basis for service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  

The primary focus of the veteran's contentions has been 
concerned with the side effects which resulted from the PRK 
conducted during service.  His most disabling symptom has 
been double vision (diplopia) of the left eye and haze.  The 
Board finds that service connection is merited for this 
disability.  

Refractive error of the eyes is considered a developmental 
defect, which is not eligible for compensation.  38 C.F.R. 
§ 3.303(c).  However, there is no such prohibition against 
service connection for diplopia.  

The VA examination contains conflicting evidence as to 
whether the veteran has current diplopia.  Other records, 
however, document complaints of diplopia since service, and 
the Air Force Base records seem to link this condition to the 
surgery performed in service.  The service medical records 
document diplopia in service.

The evidence thus indicates that current diplopia had its 
onset in service after the PRK surgery.  There is no evidence 
that diplopia is a usual effect of such service, and such 
surgery would not be likely to be performed if it usually 
resulted in double or triple vision.

The evidence indicates that the veteran's visual acuity for 
the left eye has improved as a result of the surgery.  The 
veteran conceded as much at the May 2006 hearing when he 
testified that his uncorrected vision prior to the surgery 
had been approximately 20/475.  Unfortunately, the surgery 
left him with different visual problems than he had 
experienced prior to the procedure.  The symptoms that result 
from the surgery are a general haziness of vision and a halo 
effect, and diplopia.  

The June 2005 VA examiner was reported as opining in the 
August 2005 report of contact that residual haze or halo 
effect was a usual residual of PRK.  The examiner's comments 
in the addendum did not go that far.  The examiner noted only 
that haze and halos were known risk factors, not usual 
effects of the surgery.  38 C.F.R. §3.306(b)(1).  This 
examiner did not comment as to whether diplopia is a usual 
effect of PRK.  

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the question of what happens under 
38 C.F.R. § 3.306(b)(1) when an ameliorating surgery results 
in a disability that has been "made worse in one respect and 
improved in another respect by in-service medical or surgical 
treatment,...".  In such a case, the Court found that the 
rating schedule should be used to determine if the overall 
degree of disability has increased during service.  Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996).  

Such evaluation is not necessary in this case, because the 
surgery resulted in disabilities that were not present 
previously.

The service medical records show that the veteran underwent 
an optometric examination in February 1999.  This examination 
found that the veteran's best corrected vision for distance 
was 20/20 for the right eye, and 20/25 for the left eye.  His 
bilateral vision was 20/20.  These findings are 
noncompensable when evaluated under 38 C.F.R. § 4.84a.  

In contrast, although the June 2005 examiner did not note the 
presence of diplopia, most every other medical provider 
including the most recent report dated in January 2006 has 
stated that the veteran continues to experience this 
disability.  These records do not indicate the degree of the 
veteran's diplopia, or whether diplopia as a residual of PRK 
instead of an impairment of muscle function can be measured.  
However, the rating code provides for a possible evaluation 
as high as 30 percent for diplopia of one eye.  38 C.F.R. 
§ 4.84a, Code 6090.  As the June 2004 medical statement 
indicates that the veteran's diplopia is not improved by 
glasses, and the service medical records show that the 
veteran's visual acuity could previously be improved to 20/25 
or better, the Board concludes that the veteran's disability 
was aggravated during service.  

Therefore, the Board concludes that service connection for 
diplopia is merited on two bases.  First, there is no 
evidence to show that diplopia is considered the usual effect 
of PRK.  The Board finds that it is not a usual effect of 
this procedure.  Second, when the impairment resulting from 
the veteran's left eye disability both before and after the 
surgery is examined under the rating code, it is apparent 
that his disability has been aggravated.  Therefore, 
entitlement to service connection for diplopia of the left 
eye is warranted.  


ORDER

Entitlement to service connection for a left eye diplopia as 
a residual of PRK is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


